Opinion
BROWN (Gerald), P. J.
Debra Silva sued Michael Weiss to establish him as the father of her child, for child support and for attorney fees. An order to show cause was filed for child support, attorney fees and court costs during pendency of the action. A temporary order provided for Weiss to pay Silva’s attorney fees to date as “additional child support.” Later a jury found Weiss was the father. Silva then applied for additional child support and attorney fees, which the court granted.
Weiss appeals, objecting only to the award of attorney fees, claiming the application was untimely, it should have been made in the original action. It was.
Weiss asserts attorney fees may be allowed “During the pendency of any proceeding (Civ. Code, § 4370(a)), but not when the proceedings are over.” They were not over. The jury trial determined paternity only. The issues of child support and attorney fees remained. The court had jurisdiction to act, not only as to child support, which Weiss concedes, but to award attorney fees as part of its continuing jurisdiction (Civ. Code, § 7013).
Order affirmed.
Cologne, J., and Work, J., concurred.